Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over “Qi CN 106646139” in view of “Dong CN 108336720” and “He CN 109301800” (filed in IDS), in further view of “Du CN 106997016”. 
	As to claim 1, Qi teaches “A method of single-phase-to-ground fault line selection for a distribution line based on the comparison of phase current traveling waves (Page 1, [06] teaches “After the single-phase earth fault occurs … The detection device mounted on a certain point on the line can determine whether the point is located on the fault path by analyzing the phase change of each phase”; Page 5, [04] teaches “Compare the magnitude of the phase current amplitude”), comprising: sampling three phases current traveling waves on the distribution line (Page 1, [06] teaches “the three-phase current in the distribution network … the three-phase current in the short window is extracted before and after the fault occurs”; Page 1, [03] teaches “the traveling wave method”; i.e., in a traveling wave fault location is a method of locating a fault or disturbance on a cable that is used to transmit power across an electrical network. To locate a fault location, a three phases current traveling waves is extracted in Zhang’s system); when a single-phase-to-ground fault occurs on the distribution lines, comparing the amplitude and polarity of the difference between the three phases current traveling waves before and after the fault  (Page 1, [06] teaches “After the single-phase earth fault occurs, the three-phase current in the short window is extracted before and after the fault occurs”; Page 1, [03] teaches “the traveling wave method”; Page 5, [04] teaches “Compare the magnitude of the phase current amplitude … and if there is a change in the magnitude of the current amplitude … Single-phase ground fault phase ”; Page 1, [04] teaches “it is judged whether the line is faulty by comparing the line current flow direction line”; i.e., to see if a single-phase ground fault occurs, amplitude and a line current flow direction (“polarity”) of three phases traveling waves are compared and determined), when the amplitude of one of the three phases current traveling wave is higher than the amplitude of the other two phases current traveling waves (Page 2, [03] teaches “The magnitude of the current amplitude change is larger than the change of the current amplitude of the other two phases, then the phase is determined as the ground fault phase in the distribution network”; Page 1, [03] teaches “the traveling wave method”; and the polarity is the same (Page 1, [04] teaches “If the direction of the three-phase transient current is the same to determine whether the point is the faulty node, it is judged whether the line is faulty by comparing the line current flow direction Line”).” 
	Qi does not explicitly teach “taking the busbar pointing to the line as the current positive direction”.
	Dong teaches “taking the busbar pointing to the line as the current positive direction (Page 2, [06] teaches “when we specify the positive direction of the current traveling wave as the bus line points to the next line, after the fault of the protected line occurs”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Qi in view of Dong, taking the busbar pointing to the line as the current positive so that a single phase ground traveling wave protection method can be efficiently provided (Dong, Page 2, [01]).
 	The combination of Qi and Dong does not explicitly teach “the amplitude of one of the three phases current traveling wave is higher than 1.5 times of the amplitude of the other two phases current traveling waves; and the polarity of the one of three phases current traveling wave of the largest amplitude is opposite to the polarity of the other two phases current traveling waves”.
	He teaches “when the amplitude of one of the three phases current traveling wave is higher than 1.5 times of the amplitude of the other two phases current traveling waves (Page 2, [13] teaches “at the measurement point close to the busbar, the fault phase initial current traveling wave of the single-phase ground fault is twice the non-fault phase”; i.e., in He’s system, an amplitude of one of the three phases current traveling wave is twice (higher than 1.5 times) larger than the amplitude of the other two phases); and the polarity of the one of three phases current traveling wave of the largest amplitude is opposite to the polarity of the other two phases current traveling Page 2, [13] teaches “the fault phase initial current traveling wave of the single-phase ground fault is twice the non-fault phase and the opposite polarity”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Qi and Dong in view of He, so that an amplitude of one of a three phases current traveling wave will be higher than amplitude of other two phases current traveling waves, and a polarity of one of three phases current traveling wave of the largest amplitude is opposite to a polarity of the other two phases current traveling waves. As a result, a traveling wave adaptive protection method and system based on traveling wave, integrate single-phase ground fault traveling wave protection and overcurrent protection, and solving the fault type based on traveling wave can be efficiently provided (He, Page 2, [02]). 
	The combination of Qi, Dong and He does not explicitly teach “the fault occurs on the load side of the measuring point of the line, and the phase with the largest amplitude of the current traveling wave is the fault phase; if the difference of the amplitudes of the three phases current traveling waves is within a predetermined value and the polarity is the same, it is determined that the fault occurs on the power source side of the measuring point of the line”.
	Du teaches “the fault occurs on the load side of the measuring point of the line, and the phase with the largest amplitude of the current traveling wave is the fault phase (Page 2, [05] teaches “if it is determined that the magnitude of the total leakage current at the second preset sampling point is greater than the current setting value … the load side ground fault occurs”; Page 8, [03] teaches “the fault line is the phase of the largest phase current amplitude”); if the difference of the amplitudes of the three phases current traveling waves is within a predetermined value, it is determined that the fault occurs on the power source side of the measuring point of the line (Page 8, [02] teaches “If the magnitude of phase A, phase B and phase C currents are not equal to zero, and the negative sequence current and zero sequence current have the same effective value, it shall be deemed that … power supply side ground fault occurs”; polarity ).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Qi, Dong and He in view of Du, so that a fault occurs on a load side of a measuring point of the line, and a phase with a largest amplitude of a current traveling wave will be the fault phase; and fault occurs on the power source side of the measuring point of the line if a difference of the amplitudes of the three phases current traveling waves is within a predetermined value and a polarity is the same. As a result, a disconnection fault of a distribution line based on three-phase voltage and current can be efficiently determined (Du, Page 1, [03]).

As to claim 2, the combination of Qi, Dong, He, and Du teaches the claimed 
limitations as discussed in Claim 1.
Page 2, [04] teaches “install current transformer at each detection point of distribution network”; Page 4, [01] teaches “A current transformer is installed at the head end of each branch line except bus, and one or more detection points are set for different lengths of the line ... CT IV1 and CT IV2 are current transformers arranged on the fault path, named test points for the X0001, X0016, CT I1 is set in the non-fault path on the current transformer”; Figure 1; i.e., current transformers are installed at each detection point, and thus the detection point is at outfeeding terminal).”

As to claim 3, the combination of Qi, Dong, He, and Du teaches the claimed 
limitations as discussed in Claim 1.
	Qi teaches “the measuring point is at outfeeding terminal of branch line in a power distribution line (Page 4, [01] teaches “A current transformer is installed at the head end of each branch line except bus, and one or more detection points are set for different lengths of the line ... CT IV1 and CT IV2 are current transformers arranged on the fault path, named test points for the X0001, X0016, CT I1 is set in the non-fault path on the current transformer”; Figure 1; i.e., figure 1 shows that probe (“measuring point”) is located at outfeeding terminal of branch line in a power distribution line of transformers CT IV1 and CT IV2).”

As to claim 4, the combination of Qi, Dong, He, and Du teaches the claimed 
limitations as discussed in Claim 1.
	Qi teaches “sampling the steady-state three phases current traveling waves under normal operation of the distribution line in real time (Page 2, [05] teaches “Real-time monitoring of the three-phase current at each detection point of the distribution network”).”
	The combination of Qi, He, and Du does not explicitly teach “storing the steady-state three phases current traveling waves under normal operation of the distribution line in real time”. 
	Dong teaches “sampling and storing the steady-state three phases current traveling waves under normal operation of the distribution line in real time (Page 3, [03] teaches “the three-phase current traveling wave on the protected line are synchronously collected in real time according to a preset sampling frequency”; Page 6, [04] teaches “store … the initial three-phase current traveling wave”; i.e., initial steady-state three phases current traveling waves were sampled under normal operation; Page 5, [01] teaches “the steady-state power frequency data”).”  
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Qi, He and Du in view of Dong, sampling and storing a steady-state three phases current traveling waves under normal 

As to claim 5, the combination of Qi, Dong, He, and Du teaches the claimed 
limitations as discussed in Claim 4.
Qi teaches “sampling three phases current traveling waves at the measuring 
point in real time after a single-phase-to-ground occurs (Page 2, [03] teaches “Real-time monitoring of the three-phase current at each detection point of the distribution network through the current transformer. When the single-phase earth fault occurs …”), subtracting three phases current travelling waves under normal operation from three phases current travelling waves after a fault to get three phases current travelling waves difference (Page 4, [04] teaches “Real-time monitoring of the three-phase current at each detection point of the distribution network through the current transformer. When the single-phase earth fault occurs in the distribution network, the three-phase current in the short window is set before and after the fault occurrence time”; Page 4, [07] teaches “Calculate the amplitude difference between each phase current in the short time window before and after the fault is extracted. The expression of the magnitude difference before and after the fault is as follows:
Δi (k n) = i (k + n) - i (k + M + n), where n = 1, 2 ..., mN”; i.e., a steady-state three phases current traveling wave difference can be obtained by subtracting the steady-state three phases current traveling wave corresponding before the fault from the steady-state three phases current traveling wave difference, and calculating the amplitude and polarity of the three phases current travelling wave difference from the steady-state three phases current traveling wave difference), comparing the amplitude and polarity of three phases current traveling wave difference (Page 1, [06] teaches “After the single-phase earth fault occurs, the three-phase current in the short window is extracted before and after the fault occurs”; Page 1, [03] teaches “the traveling wave method”; Page 5, [04] teaches “Compare the magnitude of the phase current amplitude … and if there is a change in the magnitude of the current amplitude … Single-phase ground fault phase ”; Page 1, [03] teaches “it is judged whether the line is faulty by comparing the line current flow direction line”; i.e., to see if a single-phase ground fault occurs, amplitude and a line current flow direction (“polarity”) of three phases traveling waves are compared and determined).

As to claim 6, the combination of Qi, Dong, He, and Du teaches the claimed 
limitations as discussed in Claim 1.
Qi teaches “sampling three phases current traveling waves at the measuring 
point in real time (Page 2, [05] teaches “Real-time monitoring of the three-phase current at each detection point of the distribution network”); subtracting three phases current travelling waves one power frequency cycle ago from three phases current Page 2, [06] teaches “Monitor whether the phase current at each detection point is abruptly changed. When it is judged that the phase current is abruptly changed at a detection point, the current of each phase in the short window is set before and after the fault occurrence time”; Page 3, [02] teaches “In step 2, the instantaneous change rate of the phase current mutation current is (Δt = 1 ms), as shown in the following equation: When, it is determined that the phase current is abruptly changed”; i.e., Zheng’s system extracts a current of each phase in a short-time window set before and after the fault occurrence time, make grounding line fault judgment when Δt = 1 ms, and determines a sudden change in phase current), and comparing three phases current travelling waves difference with the setting threshold, if any one phase current traveling wave is higher than the setting threshold, starting the fault line selection (Page 2, [11] teaches “Calculate the ratio of the change of the magnitude of the fault phase current to the non-fault phase current amplitude change determined in step 5, and if the ratio is greater than the preset value, the detection point is located on the fault path … located in the fault path between the detection points in the distribution network in the fault section, that is, Location of single-phase earth fault”).”

As to claim 7, the combination of Qi, Dong, He, and Du teaches the claimed 
limitations as discussed in Claim 1.

step of realizing the method of single-phase ground fault line selection for distribution line (Page 1, [06] teaches “After the single-phase earth fault occurs … The detection device mounted on a certain point on the line can determine whether the point is located on the fault path by analyzing the phase change of each phase”; Page 2, [11] teaches “if the ratio is greater than the preset value, the detection point is located on the fault path … located in the fault path between the detection points in the distribution network in the fault section, that is, Location of single-phase earth fault”).”
	The combination of Qi, He, and Du does not explicitly teach “A computer-readable storage medium, on which a computer program is stored, and when the computer program is executed”.
	Dong teaches “A computer-readable storage medium, on which a computer program is stored, when the computer program is executed (Page 8, [04] teaches “a computer readable storage medium is provided having stored thereon a computer program that, when executed by a processor, implements the steps of any of the above-described aspects”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Qi, He and Du in view of Dong, 
realizing a method of single-phase ground fault line selection for distribution line when
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Shin US 20100103577” teaches “Provided is an apparatus and method for preventing reverse power flow of an over current relay. When a neutral line current is greater than a phase current, it is determined that a reverse power flow occurs, and thus a protection relay is prevented from malfunctioning. The apparatus for preventing reverse power flow of an over current relay includes: a detecting unit which detects a phase current and a neutral line current; a reverse power flow determining unit which is electrically connected to the detecting unit and compares the phase current and the neutral line current which are detected by the detecting unit to determine whether or not a reverse power flow occurs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863